    CASE 0:15-cr-00049-MJD-HB Document 914-2 Filed 12/23/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

GULED ALI OMAR,                               *

        Petitioner,                           *       Criminal No.: 15-49 (MJD/FLN)

        v.                                    *
                                                      Civil No.: _____________
UNITED STATES OF AMERICA                      *

*       *       *      *       *       *      *       *      *        *     *       *

                             AFFIDAVIT OF GULED OMAR

        I, Guled Omar, declare under penalty of perjury that the following is true and

correct to the best of my knowledge and recollection:

     1. In April 2015, I was charged by criminal complaint in the above-captioned case

        with conspiring and attempting to provide material support to a terrorist

        organization. Glenn Bruder was appointed to represent me. This was my first time

        facing criminal charges, and I had no understanding of how the criminal justice

        system worked.

     2. I told my attorney on multiple occasions that I wanted to plead guilty. I made this

        desire known before and after the Government superseded the indictment against

        me to add charges of conspiracy to commit murder abroad.

     3. My attorney told me that the facts of the case did not support a conviction on

        conspiracy to commit murder abroad, and because of that, I could not and should

        not plead guilty to that charge.

     4. Throughout the pretrial phase of the case, I was under the impression, based on

        my attorney’s advice, that the Government was not willing to offer me a plea

        agreement that could be supported by the facts of the case.



                                              1
 CASE 0:15-cr-00049-MJD-HB Document 914-2 Filed 12/23/19 Page 2 of 2



   5. My attorney never told me that I could plead open to the indictment, nor that I

       could still get a three-level reduction for acceptance of responsibility if I did so,

       even without an agreement with the Government. Had I known this, I would have

       pleaded guilty to the indictment instead of going to trial.

   6. I wanted my mother and sister to testify and told my attorney to call them as

       witnesses. However, my attorney later explained to me that it was impossible for

       them to testify because he had not sequestered them, and they were in the

       courtroom throughout the entire trial. Had my mother and sister testified, they

       could provided material testimony that could have corroborated key aspects of my

       testimony. They also could have testified as to my good character.

   7. Neither the panel from which the jury was selected, nor the jury itself, were

       racially diverse. To the best of my recollection, there were only two or three black

       prospective jurors in the entire jury panel, and the impaneled jury consisted only

       of white jurors.


I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and recollection.




DATE:________________                  SIGNATURE: _______________________________




                                              2
